 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 1 of 10 PageID #: 95




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                             CR. 20-50006-JLV

                   Plaintiff,

    vs.                                                     ORDER

BRIAN JACKSON,

                   Defendant.


      Defendant Brian Jackson is charged with conspiracy to distribute a

controlled substance, methamphetamine. See Docket 1. He made his initial

appearance in this case on February 12, 2020, in front of Magistrate Judge

Daneta Wollmann, who addressed the issue of detention at that time. See

Docket 6. Magistrate Wollmann entered an order that same day finding (1) a

serious risk Mr. Jackson would not appear and (2) a serious risk Mr. Jackson

would endanger the safety of another person or the community if granted

pretrial release and, therefore, ordering the detention of Mr. Jackson pending

trial in this case. (Docket 8 at p. 1). Mr. Jackson, through his attorney, has

since filed five motions for reconsideration of the Magistrate Judge’s detention

order, requesting pretrial release for Mr. Jackson. See Dockets 20, 32, 34, 46

& 50. The Magistrate Judge denied all five of those motions. See Dockets 23,

33, 40, 47 & 51. Now pending is Mr. Jackson’s appeal from the Magistrate

Judge’s latest order denying reconsideration of her detention order, although it

is not termed as such. (Docket 52).
     Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 2 of 10 PageID #: 96




I.       Appeal from Order Denying Pretrial Release

         A.    Facts

         This preliminary factual recitation is based on the allegations in the

indictment (Docket 1), information contained in the pretrial services report

(Docket 15), Mr. Jackson’s motions for release (Docket 20, 32, 34, 46 & 50), the

government’s response in opposition to Mr. Jackson’s first motion for release

(Docket 22), an affidavit Mr. Jackson filed in accompaniment with his third

motion for release (Docket 35), Mr. Jackson’s response to a memorandum by

the government opposing Mr. Jackson’s third motion for release (Docket 39)

and Mr. Jackson’s appeal (Docket 52).

         Mr. Jackson is charged with conspiracy to distribute 500 grams or more

of a mixture or substance containing methamphetamine. See Docket 1. He

has an extensive record which consists primarily of traffic and drug related

offenses. See Docket 15 at pp. 4-10. Mr. Jackson’s first drug related offense—

possession for sale of a controlled substance—was in California in 1992, and

he has had numerous similar offenses in years since. See id. The pretrial

services report filed in this case notes Mr. Jackson “ha[s] a history of violating

probation and parole.” Id. at p. 10. The report ultimately concludes Mr.

Jackson’s “risk of flight/non-appearance seems minimal” given his ties to

Rapid City, which include that he owns a home and business in town and

resides with family. Id. However, the report also concludes Mr. Jackson’s



                                           2
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 3 of 10 PageID #: 97




“greatest risk to the community involves factors surrounding his

methamphetamine use and alleged distribution.” Id.

      Since the pretrial services report was filed, the government proffered

information that, prior to his arrest in this case, “Sources of Information

informed law enforcement that [Mr. Jackson’s] source of methamphetamine

supply is in California and [he] traveled back and forth to California multiple

times to obtain methamphetamine for distribution in South Dakota.” (Docket

22 at p. 3). Law enforcement tracked Mr. Jackson’s vehicle to California during

its investigation, and he remained in California for about two months, which

the government asserts “shows he has extensive ties there.” Id. Additionally,

during the course of investigation, law enforcement monitored Mr. Jackson’s

residence in Rapid City and the government states “agents noted that persons

believed to be involved in distribution and use of methamphetamine reside in

the residence . . . , and . . . multiple persons believed to be involved in

methamphetamine use and distribution were seen coming and going from [the]

home.” Id.

      Mr. Jackson “has lived in Rapid City, SD, for 10 years and has lived” in a

residence he owns for eight years. (Docket 15 at pp. 1-2). His daughter and

her son resided with him in his residence prior to his arrest, and they continue

to reside in the home. Id. at p. 2. Since 2011, Mr. Jackson worked at B&R

Drywall in Rapid City, SD, which he co-owns and operates. Id.



                                          3
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 4 of 10 PageID #: 98




      While there have been slight variations in Mr. Jackson’s release plans

included in his various motions for pretrial release, most recently, in his

appeal, Mr. Jackson proposes to live with John Pimentel in Mr. Pimentel’s

home in Keystone, SD. (Docket 52 at p. 1). Mr. Jackson represents to the

court that “Mr. Pimentel is now retired, so he is willing to provide around-the-

clock supervision. Mr. Pimentel is also aware of his duty to contact Pretrial

Services should [Mr.] Jackson abscond or violate any conditions of pretrial

release.” Id. Mr. Jackson states he is “not a danger to the community”

because his “criminal history, while not insignificant, consists almost entirely

of drug offenses.” Id. at p. 2. He argues he is “not a flight risk” because he has

“retained counsel,” which indicates his investment in these proceedings, and

he owns a home and business in Rapid City. Id. Furthermore he states he

“continues to need follow-up care for his various medical conditions, including

a stroke he suffered while in custody,” and asserts the “Pennington County Jail

has been unable to meet these needs.” Id. If released, Mr. Jackson intends to

return to work at B&R Drywall. Id.

      B.    Legal Standard

      A person “ordered detained by a magistrate judge . . . may file, with the

court having original jurisdiction over the offense, a motion for revocation or

amendment of the order.” 18 U.S.C. § 3145(b). The district court reviews a

detention order entered by a magistrate judge de novo. See United States v.

Maull, 773 F.2d 1479, 1481 (8th Cir. 1985) (en banc). “To engage in a

                                        4
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 5 of 10 PageID #: 99




meaningful de novo review, the district court must have available the options

open to the magistrate” under the Bail Reform Act, 18 U.S.C. § 3142. Maull,

773 F.2d at 1482 (referencing United States v. Orta, 760 F.2d 887, 890 (8th

Cir. 1987) (en banc)). The district court “shall order the pretrial release of the

person on personal recognizance, or upon execution of an unsecured

appearance bond . . . unless the [court] determines that such release will not

reasonably assure the appearance of the person as required or will endanger

the safety of any other person or the community.” 18 U.S.C. § 3142(b). If the

court determines release upon personal recognizance or an unsecured

appearance bond will not reasonably assure appearance or will endanger the

safety of others, it must next consider whether release on conditions will. See

id. § 3142(c). If so, the court “shall order the pretrial release of the person”

subject to the conditions that the person “not commit a Federal, State, or local

crime during the period of release and . . . cooperate in the collection of a DNA

sample,” if authorized under 42 U.S.C. § 14135a, as well as the “least

restrictive further condition, or combination of conditions.” 18 U.S.C.

§ 3142(c)(1)(A)-(B).

      In determining whether release on conditions is appropriate, the court

considers:

      (1) the nature and circumstances of the offense charged, including
          whether the offense is a crime of violence . . . ;

      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—


                                         5
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 6 of 10 PageID #: 100




         (A) the person’s character, physical and mental condition, family
             ties, employment, financial resources, length of residence in
             the community, community ties, past conduct, history
             relating to drug or alcohol abuse, criminal history, and record
             concerning appearance at court proceedings; and

         (B) whether, at the time of the current offense or arrest, the
             person was on probation, on parole, or on other release
             pending trial . . . ; and

      (4) the nature and seriousness of the danger to any person or the
          community that would be posed by the person’s release.

Id. § 3142(g).

      However, in certain cases, for example those which involve “an offense for

which a maximum term of imprisonment of ten years or more is prescribed in

the Controlled Substances Act (21 U.S.C. 801 et seq.),” a rebuttable

presumption applies “that no condition or combination of conditions will

reasonably assure the appearance of the person as required and the safety of

the community.” Id. § 3142(e)(3). “In a presumption case . . . a defendant

bears a limited burden of production – not a burden of persuasion – to rebut

that presumption by coming forward with evidence he does not pose a danger

to the community or a risk of flight.” United States v. Abad, 350 F.3d 793, 797

(8th Cir. 2003) (quoting United States v. Mercedes, 254 F.3d 433, 436 (2d Cir.

2001)). “Once a defendant has met his burden of production relating to these

two factors, the presumption favoring detention does not disappear entirely,

but remains a factor to be considered among those weighed by the district

court.” Id.


                                        6
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 7 of 10 PageID #: 101




       If the presumption is rebutted, “[a] defendant may be detained before

trial ‘[o]nly if the government shows by clear and convincing evidence that no

release condition or set of conditions will reasonably assure the safety of the

community and by a preponderance of the evidence that no condition or set of

conditions . . . will reasonably assure the defendant’s appearance . . . .’ ” Id.

(quoting United States v. Kisling, 334 F.3d 734, 735 (8th Cir. 2003) (emphasis

in original)).

       C.        Analysis

       Mr. Jackson is charged with an offense to which the rebuttable

presumption applies—specifically, an offense under the Controlled Substances

Act which carries a maximum term of imprisonment of life in prison. See

21 U.S.C. § 841(b)(1)(A)(viii). He bears the burden of production to present

evidence he does not pose a flight risk or danger to the safety of another person

or the community. In determining whether Mr. Jackson produced sufficient

evidence to rebut the presumption of detention, the court looks to the Bail

Reform Act factors. See United States v. Cantu, 935 F.2d 950, 951 (8th Cir.

1991).

            i.     Nature of the offense charged

       The serious nature of the offense charged weighs against a finding that

the detention presumption is rebutted. Mr. Jackson is charged with

conspiracy to distribute a significant amount of methamphetamine—

specifically, 500 grams or more of a mixture or substance containing

                                         7
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 8 of 10 PageID #: 102




methamphetamine—an illegal substance which has wrought substantial

destruction in the greater Rapid City area in recent years.

          ii.   Weight of the evidence

      The weight of the evidence in this case known to the court at this time

also weighs against a finding that the detention presumption is rebutted.

While Mr. Jackson is presumed innocent of the charge against him unless and

until proven otherwise, the government has proffered substantial evidence

against Mr. Jackson even in the relatively minimal briefing that has occurred

in the case so far. It is clear law enforcement conducted significant

investigation of Mr. Jackson prior to his arrest on the charge, which included

monitoring his residence. Investigating agents observed multiple people

believed by law enforcement to be involved in methamphetamine distribution

living in Mr. Jackson’s residence with him, and they observed people frequently

coming and going from the residence whose “behavior . . . appeared to be . . .

indicative of purchasing methamphetamine from [Mr. Jackson’s] home.” See

Docket 22 at p. 3. Law enforcement learned from multiple sources of

information that Mr. Jackson’s source of methamphetamine was in California.

Id. They subsequently tracked Mr. Jackson’s vehicle to California, where he

remained for a couple of months. Id. Upon Mr. Jackson’s return to South

Dakota, law enforcement conducted a traffic stop of Mr. Jackson’s vehicle and

found Mr. Jackson to be “in possession of approximately two pounds of



                                        8
 Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 9 of 10 PageID #: 103




methamphetamine.” Id. The court finds the weight of the evidence proffered so

far is substantial.

          iii.   History and characteristics of Mr. Jackson

      Mr. Jackson’s history and characteristics also weigh against a finding

that the detention presumption is rebutted. It is true Mr. Jackson has

significant ties to Rapid City. For example, he owns a home and business in

Rapid City, and has resided in Rapid City for a decade. Prior to his arrest, his

daughter and grandson resided with Mr. Jackson in his home, and they have

continued to reside in the home while Mr. Jackson has been in pretrial

detention. Additionally, the court is sympathetic to Mr. Jackson’s apparent

ongoing health issues. On the other hand, as the government notes, Mr.

Jackson clearly retains significant connections to California, where he spent

about two months prior to returning to South Dakota when he was found to be

in possession of two pounds of methamphetamine, clearly a substantial

distribution amount of the substance. As noted in his pretrial services report,

Mr. Jackson has a history of violating probation and parole. His record of

repeated drug-related offenses extending back over several decades shows a

pattern of similar activity by Mr. Jackson with no sign of a commitment by him

to let up. Ultimately, while this factor is certainly a closer call than the

previous two, the court finds it nevertheless weighs against a finding that the

detention presumption is rebutted.



                                         9
Case 5:20-cr-50006-JLV Document 55 Filed 08/05/21 Page 10 of 10 PageID #: 104




         iv.   Danger to Any Person or the Community

      Finally, as the pretrial services report correctly notes, any threat Mr.

Jackson may pose to another person or the community primarily stems from

his alleged involvement in methamphetamine distribution and, in turn, the

destructiveness of the drug in the lives of individuals who access and use it

and the residual impacts on family and other community members around

those individuals. Even if the likelihood Mr. Jackson would engage in

methamphetamine distribution on pretrial release is diminished by his recent

health concerns and the logistics of his latest release plan to reside with Mr.

Pimentel in Keystone, the court finds, having considered the facts of this case

as they are known at this time and the Bail Reform Act factors, Mr. Jackson

has not produced sufficient evidence that he does not pose a danger to the

community or a risk of flight to rebut the presumption of pretrial detention.

      Accordingly, it is

      ORDERED that defendant’s appeal from the Magistrate Judge’s order

denying his motion for release (Docket 52) is denied.

      Dated August 5, 2021.

                               BY THE COURT:

                               /s/   Jeffrey L. Viken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE




                                        10
